NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        APR 27 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

DANIEL KEITH LARSON,                            No. 19-55313

                Appellant,                      D.C. No. 8:18-cv-01171-MWF

 v.
                                                MEMORANDUM*
PETER KOTE, Trustee of The Gerald R.
and Barbara A. Larson Rev. Trust;
RICHARD A. MARSHACK, Chapter 7
Trustee,

                Appellees.

                  Appeal from the United States District Court
                      for the Central District of California
                 Michael W. Fitzgerald, District Judge, Presiding

                             Submitted April 20, 2021**

Before: THOMAS, Chief Judge, TASHIMA and SILVERMAN, Circuit Judges.

      Daniel Keith Larson appeals pro se from the district court’s order dismissing

his appeal from the bankruptcy court’s order granting the chapter 7 trustee’s

motion to approve compromise. We have jurisdiction under 28 U.S.C. §§ 158(d)


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and 1291. We review de novo a district court’s decision on appeal from the

bankruptcy court and dismissal for lack of standing. Harkey v. Grobstein (In re

Point Ctr. Fin., Inc.), 890 F.3d 1188, 1191 (9th Cir. 2018). We affirm.

      The district court properly dismissed Larson’s appeal for lack of standing

because Larson failed to establish that he suffered an injury in fact or that he was

personally aggrieved by the bankruptcy court’s order granting the chapter 7

trustee’s motion to approve a compromise. See Spokeo, Inc. v. Robins, 136 S. Ct.

1540, 1548 (2016) (“To establish injury in fact, a plaintiff must show that he or she

suffered an invasion of a legally protected interest that is concrete and

particularized and actual or imminent, not conjectural or hypothetical.” (citation

and internal quotation marks omitted)); In re Point Ctr. Fin., 890 F.3d at 1191-92

(discussing required showing for prudential standing to appeal a bankruptcy court

order).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      All pending motions and requests are denied.

      AFFIRMED.




                                          2                                       19-55313